Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2020/0322623) cited in IDS, hereinafter “Chiang” in view of Wang et al. (US 2013/0136175) cited in IDS, hereinafter “Wang”.
	As per claim 1, Chiang discloses a method for video decoding in a decoder (Abstract), comprising: decoding coding information for a block from a coded video bitstream, the coding information indicating an intra prediction mode for the block (paragraphs 0109-0111, the prediction mode for a CU can be indicated with an index. The prediction mode may be inter mode, intra mode, intra-block copy mode (IBC mode), and/or a new added combined mode; the inter prediction and intra prediction signals are derived using regular intra and inter decoding processes) and one or a combination of transform partitioning information for the block, a size of the block, and a shape of the block; 
	determining whether a secondary transform is disabled for the block based on the one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block  (paragraphs 0010 and 0093-0095, the enabling or selection of secondary transform and/or primary transform depends on size, width, height or combination of the above for the current block; video codec may perform secondary transform when ALWIP is applied under some conditions. For example, when a width, height, or area (size) of the current block is larger or smaller than a certain threshold); and 
	reconstructing the block based on the determination of whether the secondary transform is disabled for the block (paragraphs 0010, 0105 and 0170-0173, video decoder reconstructs the current block by using the set of residual samples and the set of prediction samples; one particular secondary transform, they (the coefficients of the TU) are de-quantized and then inverse transformed to generate the reconstructed residuals).
	However, Chiang does not explicitly disclose decoding coding information…the coding information indicating one or more combination of transform partitioning information for the block, a size of the block, and a shape of the block.
	In the same field of endeavor, Wang discloses decoding coding information …the coding information indicating one or more combination of transform partitioning information for the block, a size of the block, and a shape of the block (paragraphs 0039, 0065, 0083 and 0146, variety of syntax information generated by video encoder 20 for use by video decoder 30 in decoding video; Syntax data for a bitstream may define a maximum number of times an LCU may be split, referred to as CU depth; syntax element transform_dir_flag=1 may correspond to a horizontally-oriented TU, while transform_dir_flag=0 may correspond to a vertically-oriented TU; some of the syntax information (e.g., provided by a quadtree) to determine sizes of LCUs, syntax information to determine split information).
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to combine the video decoder as taught by Chiang with the syntax information as taught by Wang since doing so would improve the coding efficiency of the video coding system. This rationale applies to all combinations of Chiang and Wang used in this Office Action unless otherwise noted.
	As per claim 14, Chiang discloses wherein one of a width W' of another block and a height H' of the other block is larger than a predefined constant K, the method further includes splitting the other block into multiple subblocks that include the block, a width W of the block being a minimum of W' and K, a height H of the block being a minimum of H' and K, the one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the size of the block that has W and H, and the determining whether the secondary transform is disabled for the block includes determining that the secondary transform is enabled for the block in response to the size of the block being W and H (paragraphs 0045-0046, 0050-0052, 0058-0060, 0093-0095, and 0137-0144).
	As per claim 15, arguments analogous to those applied for claim 1 are applicable for claim 15.
 
7.	Claim(s) 2-6, 9-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2020/0322623) in view of Wang et al. (US 2013/0136175) in further view of Zhao et al. (US 2017/0094314) cited in IDS, hereinafter “Zhao”.
	As per claim 2, Wang discloses wherein the one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the transform partitioning information for the block that is signaled in the coded video bitstream, the method further includes partitioning the block into multiple transform blocks (paragraphs 0065-0068). 
	However, Chiang or Wang do not explicitly disclose the transform partitioning information for the block indicates a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth.
	In the same field of endeavor, Zhao discloses transform partitioning information for the block indicates a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth (paragraphs 0099-0101, 0110-0113, 0141-0144). 
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the combination of Chiang and Wang with those of Zhao since doing so would improve the coding efficiency of the system. This rationale applies to all combinations of Chiang, Wang and Zhao used in this Office Action unless otherwise noted.
	As per claim 3, Zhao discloses wherein the determining that the secondary transform is disabled for the block and a secondary transform index is not signaled in response to the partitioning depth being larger than a threshold, the threshold being 0 or a positive integer, the secondary transform index indicating a secondary transform kernel to be applied to the block (paragraphs 0099-0101, 0141-0144, 0155-0159 and 0193-0195).
	As per claim 4, Zhao discloses wherein the threshold is 0 (paragraphs 0099-0101 and 0193-0195).
	As per claim 5, Wang discloses wherein the one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the transform partitioning information for the block that is signaled in the coded video bitstream and the shape of the block, the shape of the block being a non-square rectangle, the method further includes partitioning the block into multiple transform blocks (paragraphs 0028-0030, 0070-0075). 
	However, Chiang or Wang do not explicitly disclose the transform partitioning
information indicating a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth. 
	In the same field of endeavor, Zhao discloses the transform partitioning information indicating a partitioning depth for the block and the determining whether the
secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth (paragraphs 0099-0101, 0110-0113, 0141-0144). 
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the combination of Chiang and Wang with those of Zhao since doing so would improve the coding efficiency of the system.
	As per claim 6, Zhao discloses wherein the determining whether the secondary transform is disabled for the block comprises determining that the secondary transform is disabled for the block in response to the partitioning depth being larger than a
threshold, the threshold being 0 or a positive integer (paragraphs 0099-0101, 0141-0144, 0155-0159 and 0193-0195).
	As per claim 9, Wang discloses wherein the one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the transform partitioning information and the shape of the block, the shape of the block being a square, the method further includes partitioning the block into multiple transform blocks (paragraphs 0073-0076, 0079-0083 and 0102-0105).
	However, Chiang or Wang do not explicitly disclose the transform partitioning information indicating a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth. 
	In the same field of endeavor, Zhao discloses the transform partitioning information indicating a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth (paragraphs 0099-0101, 0110-0113 and 0141-0144). 
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the combination of Chiang and Wang with those of Zhao since doing so would improve the coding efficiency of the system.
	As per claim 10, Zhao discloses wherein the determining whether the secondary transform is disabled for the block comprises determining that the secondary transform is disabled for the block in response to the partitioning depth being larger than a threshold, the threshold being 0 or a positive integer (paragraphs 0099-0101, 0141-0144, 0155-0159, and 0193-0195).
	As per claim 11, Chiang discloses wherein the one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the transform partitioning information for the block and the size of the block, the size of the block indicating a width of the block and a height of the block that are larger than a threshold size, the method further includes partitioning the block into multiple transform blocks (paragraphs 0045-0046, 0050-0052, 0058-0060, 0093-0095 and 0137-0144). 
	However, Chiang or Wang do not explicitly disclose the transform partitioning information indicating a partitioning depth for the block and the determining whether the
secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth. 
	In the same field of endeavor, Zhao discloses the transform partitioning information indicating a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth (paragraphs 0099-0101, 0110-0113 and 0141-0144). 
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the combination of Chiang and Wang with those of Zhao since doing so would improve the coding efficiency of the system.
	As per claim 12, Zhao discloses wherein the determining whether the secondary transform is disabled for the block comprises determining that the secondary transform is disabled for the block in response to the partitioning depth being larger than a threshold, the threshold being a zero or a positive integer (paragraphs 0099-0101, 0141-0144, 0155-0159 and 0193-0195).
	As per claim 13, Chiang discloses wherein one of a width W' of another block and a height H' of the other block is larger than a maximum transform size T, the method further includes splitting the other block into multiple subblocks that include the block, a width W of the block being a minimum of W' and T, a height H of the block being a minimum of H' and T, the one or the combination of the transform partitioning
information for the block, the size of the block, and the shape of the block includes the transform partitioning information for the block (paragraphs 0045-0046, 0050-0052, 0058-0060, 0093-0095 and 0137-0144). 
	However, Chiang or Wang do not explicitly disclose the transform partitioning information indicating a partitioning depth for the block and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth. 
	In the same field of endeavor, Zhao discloses the transform partitioning information indicating a partitioning depth for the block and the determining
whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the partitioning depth (paragraphs 0099-0101, 0110-0113 and 0141-0144). 
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the combination of Chiang and Wang with those of Zhao since doing so would improve the coding efficiency of the system.
	As per claim 16, arguments analogous to those applied for claim 2 are applicable for claim 16.
	As per claim 17, arguments analogous to those applied for claim 3 are applicable for claim 17.
	As per claim 18, arguments analogous to those applied for claim 5 are applicable for claim 18.
	As per claim 20, arguments analogous to those applied for claim 9 are applicable for claim 20.

8.	Claim(s) 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2020/0322623) in view of Wang et al. (US 2013/0136175) in further view of Wang et al. (US 2013/0107970) cited in IDS, hereinafter “Wang_2”.
	As per claim 7, Chiang and Wang disclose the method of claim 1; however, Chiang or Wang do not explicitly disclose wherein one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the shape of the block that is indicated by an aspect ratio of the block, and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the aspect ratio of the block.
	In the same field of endeavor, Wang_2 discloses wherein one or the combination of the transform partitioning information for the block, the size of the block, and the shape of the block includes the shape of the block that is indicated by an aspect ratio of the block, and the determining whether the secondary transform is disabled for the block includes determining whether the secondary transform is disabled for the block based on the aspect ratio of the block (paragraphs 0069-0072, 0100-0103 and 0117-0120).
	Therefore, It would have been obvious to one having skill in the art before the effective filing date of the invention to modify the combination of Chiang and Wang with those of Wang_2 since doing so would improve the coding efficiency of the system. This rationale applies to all combinations of Chiang, Wang and Wang_2 used in this Office Action unless otherwise noted.
	As per claim 8, Wang_2 discloses wherein the aspect ratio of the block is a ratio of a first dimension of the block over a second dimension of the block, the first dimension of the block being greater than or equal to the second dimension, and the determining whether the secondary transform is disabled for the block includes determining that the secondary transform is disabled for the block in response to the aspect ratio of the block being larger than a threshold (paragraphs 0069-0072, 0085, 0100-0103 and 0117-0120).
	As per claim 19, arguments analogous to those applied for claim 7 are applicable for claim 19.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2021/0076070; WO 2021/155005 A1; US 2021/0314619; US 2022/0217402; US 2022/0232215; US 2022/0248027)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482